         Case 1:18-cv-11963-PBS Document 77 Filed 03/08/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


 STERLING SUFFOLK RACECOURSE, LLC,

                              Plaintiff,

 v.                                                     CIVIL ACTION
                                                        Case No. 1:18-cv-11963-PBS
 WYNN RESORTS, LTD; WYNN MA, LLC;
 STEPHEN WYNN; KIMMARIE SINATRA;                        ORAL ARGUMENT REQUESTED
 MATTHEW MADDOX; and FBT EVERETT
 REALTY, LLC;

                              Defendants.


                      MATTHEW MADDOX’s MOTION TO DISMISS
                         THE FIRST AMENDED COMPLAINT

       Pursuant to Fed. R. Civ. P. 12(b)(6), defendant Matthew Maddox moves to dismiss the

First Amended Complaint’s three proffered RICO claims because Sterling Suffolk Racecourse,

LLC (“SSR”) has failed to particularize any participation by Mr. Maddox in any predicate acts in

violation of RICO. As a consequence, SSR’s three pendent claims—all arising under

Massachusetts law—also should be dismissed because, once this Court dismisses the RICO

claims, there is no reason to retain jurisdiction over the state-law claims. “A surerfooted reading

of applicable state law can be obtained” in Massachusetts state court, and as to all of SSR’s state-

law claims, “state issues predominate in terms of proof….” Marquez Velez v. David M. Puerto

Rico Graphic Supplies, Inc., 622 F.Supp. 568, 572 (D.P.R. Oct. 4, 1985); see also Brown v.

Ferrara, 2011 US Dist. Lexis 46337, *16 (D. Me. April 28, 2011); Rodriguez v. Doral Mortgage

Corp., 57 F.3d 1168, 1177 (1st Cir. 1995).

       In support of his Motion to Dismiss, Mr. Maddox relies on the accompanying

Memorandum of Law and exhibits. Mr. Maddox also incorporates by reference the arguments set
            Case 1:18-cv-11963-PBS Document 77 Filed 03/08/19 Page 2 of 3



forth in the co-defendants’ memoranda in support, including in particular that SSR has failed to

allege any predicate acts of racketeering or viable “enterprise,” and has not sufficiently alleged

any violation of the Massachusetts consumer protection statute, G.L. c. 93A, any elements of

tortious interference with a business relationship, or any elements of tortious interference with a

contract.

                             REQUEST FOR ORAL ARGUMENT

       Mr. Maddox respectfully requests oral argument to assist this Court in deciding this

Motion to Dismiss.

                                                  Respectfully Submitted,

                                                  MATTHEW MADDOX

                                                  By his counsel,

                                                  /s/ Peter A. Biagetti
                                                  Peter A. Biagetti, BBO # 042310
                                                  Samuel M. Starr, BBO #477353
                                                  Mintz, Levin, Cohn, Ferris,
                                                      Glovsky and Popeo, P.C.
                                                  One Financial Center
                                                  Boston, MA 02111
                                                  Phone: 617.542.6000
                                                  Fax: 617.542.2241
                                                  PABiagetti@mintz.com
                                                  TStarr@mintz.com

                                                  and

                                                  Mark Holscher (admitted pro hac vice)
                                                  Kirkland & Ellis LLP
                                                  333 South Hope Street
                                                  Los Angeles, California 90071
                                                  Phone: 213-680-8190
                                                  Fax: 213-808-8097
                                                  Mark.holscher@kirkland.com
March 8, 2018




                                                 2
          Case 1:18-cv-11963-PBS Document 77 Filed 03/08/19 Page 3 of 3



                          LOCAL RULE 7.1(A)(2) CERTIFICATION

        I certify that counsel for Defendant has conferred with counsel for Plaintiff in a good

faith attempt to resolve or narrow the issues raised by this motion.


                                                      /s/ Peter A. Biagetti
                                                      Peter A. Biagetti




                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing on

March 8, 2018.



                                                  /s/ Peter A. Biagetti
                                                  Peter A. Biagetti




85484874v.1




                                                  3
